Case 1:19-cr-00337-LO Document 15 Filed 09/25/19 Page 1 of 2 PageID# 33



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division
  ____________________________________
                                       )
  UNITED STATES OF AMERICA,            )
                                       )
  v.                                   )    Case No. 1:19-mj-407
                                       )
  ANDREW JON THOMASBERG,               )
        Defendant.                     )
  ____________________________________)

                         MOTION FOR SUBSTITUTION OF COUNSEL

           COMES NOW the Defendant, Andrew Jon Thomasberg, and moves this Honorable

  Court to substitute counsel in his case. The Court previously appointed Elita C. Amato to

  represent Mr. Thomasberg. Mr. Thomasberg has now retained counsel, Gretchen Lynch Taylor,

  to represent him and respectfully moves this Honorable Court to substitute Ms. Taylor for Ms.

  Amato.

           A proposed order of substitution will be filed simultaneously with the Court.


                                                Respectfully submitted,

                                                ANDREW JON THOMASBERG

                                                By: ________/s/____________

                                                Gretchen Lynch Taylor
                                                Virginia Bar #39087
                                                Attorney for Andrew Jon Thomasberg
                                                10605 Judicial Drive, Suite A-5
                                                Fairfax, Virginia 22030
                                                Phone: 703-385-5529
                                                Fax: 703-934-1004
                                                gretchen@taylorlawco.com
Case 1:19-cr-00337-LO Document 15 Filed 09/25/19 Page 2 of 2 PageID# 34




                                  CERTIFICATE OF SERVICE

         I hereby certify that on the 25th day of September, 2019, I will electronically file the

  foregoing pleading with the Clerk of Court using the CM/ECF system, which will then send a

  notification of such filing (NEF) to all counsel of record, including:

         Anthony Mariano
         US Attorney's Office
         2100 Jamieson Avenue
         Alexandria, VA 22314
         703-299-3700
         Email: Anthony.Mariano2@usdoj.gov




                                                        ________/s/____________
                                                        Gretchen Lynch Taylor
                                                        Virginia Bar #39087
                                                        Attorney for Andrew Thomasberg
                                                        10605 Judicial Drive, Suite A-5
                                                        Fairfax, Virginia 22030
                                                        Phone: 703-385-5529
                                                        Fax: 703-934-1004
                                                        Gretchen@taylorlawco.com
